 142DECISIONSOF NATIONALLABOR RELATIONS BOARDEmployingPlasterers'AssociationofAlleghenyCounty, Pa.; Siciliano Brothers,Inc.; and Easley&RiversPlasteringCompany.Inc.andInternationalUnion of Wood,Wire and MetalLathers,LocalNo.33,AFL-CIO.Case6-CA-4468February 13, 1970DECISION AND ORDERBY MEMBERSFANNING, BROWN, AND JENKINSOn September 3, 1969, Trial Examiner LouisLibbin issued his Decision in the above-entitledproceeding,findingthattheRespondentshadengaged in and were engaging in certain unfair laborpractices and recommending that they cease anddesist therefrom and take certain affirmative action,assetforthintheattachedTrialExaminer'sDecision.Thereafter,theRespondentsfiledexceptions to the Decision and a supporting brief,and a request for oral argument; and the GeneralCounsel filed a brief in support of the Decision.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the case,' and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner, andherebyordersthattheRespondents,SicilianoBrothers, Inc., and Easley & Rivers PlasteringCompany, Inc., Pittsburgh, Pennsylvania, theirofficers,agents, successors, and assigns, shall taketheactionsetforthintheTrialExaminer'sRecommended Order.Wood,Wire and Metal Lathers,Local No. 33, AFL-CIO,herein called the Union or the Lathers Local,the GeneralCounsel of the National Labor Relations Board, by theRegionalDirectorforRegion6(Pittsburgh,Pennsylvania),issued a complaint,datedMay 29, 1969,againstEmploying Plasterers'Association of AlleghenyCounty,Pennsylvania,hereincalledRespondentAssociation,SicilianoBrothers,Inc ,hereincalledRespondent Siciliano,and Easley & Rivers PlasteringCompany, Inc., herein called Respondent Easley, andhereincollectivelycalledRespondents.The complaintalleges, in substance,and Respondents'duly filed answerdenies, that Respondents violated Section 8(a)(1) and (5)of theAct byrefusing to provide the Union withrequested information and data during the term of acurrentcollective-bargainingagreementbetweenthepartiesPursuant to due notice,a hearing was held before me atPittsburgh,Pennsylvania,on June 24 and25, 1969. Allparties were represented at the hearing and were given fullopportunity to participate therein.On July 28, 1969, theGeneral Counsel and the Respondents filed briefs which Ihavefullyconsidered.For the reasons hereinafterindicated,Ifind that Respondents violated Section 8(a)(1)and (5)of the Act as alleged in the complaint.Upon the entire record in the case,' and from myobservationof the demeanor of the witnesses whiletestifying under oath,Imake the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTSRespondentAssociationisanorganizationwithprincipaloffices inMonroeville,Pennsylvania,whichnegotiatesandexecuteslaboragreementsonamultiemployer basis on behalf of its members During the12-month period preceding the issuance of the instantcomplaint,members of Respondent Association receivedgoods, valued in excess of $50,000, directly from pointsoutside the Commonwealth of Pennsylvania for use onjobsites within said Commonwealth.RespondentsSicilianoandEasley,Pennsylvaniacorporations with their principal offices in Pittsburgh andMonroeville, Pennsylvania, respectively, are members ofRespondent Association and are engaged as plasteringcontractors in the construction industry.During the12-month period preceding the issuance of the instantcomplaint, they each purchased goods and materials,valued in excess of $50,000, directly from points outsidetheCommonwealthofPennsylvaniaforuseonconstruction projects located within said Commonwealth.Upon the above admitted facts, I find, as Respondentsfurther admit; that Respondents, individually and jointly,are engaged in commerce within the meaning of Section2(6) and (7) of the Act'Respondents'requestfor oralargument is denied,as, in our opinion,the record and the exceptions and briefs adequately present the issues andthe positions of the parties'In the second substantive paragraphof thenotice,change "theiremployees"to "our employees "TRIAL EXAMINER'S DECISIONII.THE LABORORGANIZATION INVOLVEDThe complaint alleges, the answer admits, the recordshows, and I find, that International UnionofWood,Wire and Metal Lathers,Local 33, AFL-CIO,the Unionherein,isa labor organization within the meaning ofSection2(5) of the Act.STATEMENT OF THE CASELouisLIBBIN, Trial ExaminerUponcharges filed onJanuary 14 andMay 20, 1969, byInternational Union of'Certain errors in the transcript have been noted and corrected.181NLRB No. 24 EMPLOYING PLASTERERS' ASSN. OF ALLEGHENY COUNTY, PA143III.THE UNFAIR LABOR PRACTICESA Introduction; The IssuesThe Union and Respondent Association are parties to acollective-bargaining agreementwhichwas executed onAugust 22, 1967, effective from June I, 1967, to May 31,1970.Respondents Siciliano and Easley are members oftheAssociation and thereby bound to the contract.' Withparticular reference to the instant case, the contractprovides that beginning with jobs awarded to RespondentsafterJanuary 1, 1968, Respondents will assign tomembers of the Union the work of erecting and installinglight iron and metal studs which are to receive a drywallfinish, herein called the "work." On December 18, 1968,the Union filed grievances with Respondents Siciliano andEasley, alleging a breach of the "work jurisdiction" clauseof the contract because the "work" was to be performedby persons who were not members of the Union and whowere employees of their alleged corporate subsidiaries.Attached to the grievances were questionnaires requestinginformation which was designed to show the relationshipbetween theRespondents and the alleged corporatesubsidiariesand to ascertain the extent to which the"work" was being performed by employees of the allegedsubsidiaries.Respondents refused to furnish the requestedinformation,whichwas later revised and modified,claiming that the grievances were without merit, that theUnion had no right to the requested information and thatin any event the "work jurisdiction" clause of the contractwas unlawful and invalid.The principal issue in this proceeding is whether, underthecircumstanceshereinaftermore fully detailed,Respondents' refusal to supply the requested informationis violative of Section 8(a)(I) and (5) of the Act.B. The Respondents'Violationof Section8(a)(1) and(5) of the Act1.The Union's request for information andRespondents' refusal to supply it'Severalmonths after January 1, 1968, the Unioninformed its attorney, Donald O'Connor, that the Unionhad been advised by Respondent Siciliano that the"work" would be performed by persons who were notmembers of the Union and who were employees ofPittsburghAcousticalCorporation(hereincalledPittsburghAcoustical), that Siciliano took the positionthat Pittsburgh Acoust•,^al was a corporate entity separateand apart from Respondent Siciliano and that PittsburghAcoustical thereforewas not bound to the contractbetweenRespondent Siciliano (through the Association)and the Union. O'Connor was also informed thatRespondent Easley was taking the same position that the"work" would not be assigned to employee members oftheUnion but rather would be performed by persons whowere not members of the Union and who were employeesof Easley & Rivers Drywall Corporation and Easley &Rivers Acoustical Company, Inc. (herein called Easley &RiversDrywallandEasley& Rivers Acoustical,respectively), that these two corporations were entitiesseparate and apart from Respondent Easley and thattherefore these two corporations were not bound to thecontractbetweenRespondentEasley(throughthe'The findings in this section are based on documentary evidence andcredited testimony which is not in disputeAssociation) and the Union. The parties stipulated thatPittsburghAcoustical,Easley& Rivers Drywall andEasley& Rivers Acoustical, hereinafter collectivelyreferred to as the alleged subsidiaries, are not members ofRespondent Association as corporateentitiesUpon receiving this information, O'Connor, during theperiod from August through the first part of December1968,wasengagedinaninvestigationintotherelationships between the various corporate entities.Withrespect to Respondent Easley and the Easley Drywall andAcoustical corporations, O'Connor found evidence tendingto show that Richard Rivers was the president of all threecorporations, that the other officers and the directors ofall three corporations were substantially identical, that thethree corporations shared the same business address,office space and telephone, and further tending to showthat the Drywall and Acoustical corporations were whollyowned subsidiaries of Respondent Easley. Similarly, withrespecttoRespondentSicilianoandPittsburghAcoustical,O'Connor discovered evidence to show t4htAnthonySicilianowas the president of these twocorporations, that the other officers and the directors ofthe two corporations were substantially identical and thatthe two corporations shared the same business address,office space and telephoneBasedon the above information uncovered in hisinvestigation,Union Attorney O'Connor concluded thattherewas reasonable cause to believe that the allegedsubsidiarieswere eitheralteregosto their respectiveparents or were, along with their respective parents, singleor joint employers. He further believed that if either of hisconclusionswere correct, then the alleged subsidiarieswould be bound by the Association contract and theassignmentof the "work"to nonmembersof the Unionwould constitute a breach of the contract.On December 18, 1968, the Union invoked thegrievance procedure of the contract by filing grievances,signed by UnionBusinessRepresentative RobertWelty,againstRespondentsSicilianoandEasleyand theirrespective alleged subsidiaries. The grievances alleged thatRespondents and their wholly owned subsidiaries,asalteregosorasthe"Employer,"violatedthe"workjurisdiction" clause of the agreement by failing to assignto members of the Union "the erection and installation oflightironand metal studs which are to receive a drywallfinish . . ., and requested certain specific relief andremedies.Since the validity of the grievances dependedupon the relationship between the two Respondents andtheir alleged subsidiaries and the merits of the grievancesdepended upon whether and to what extent the employeesof the alleged subsidiaries were performing the "work,"O'Connor prepared and enclosed with the grievancescertainquestions to the five corporations, designed toprobe this relationship and to ascertain the necessaryfacts. Thus, the written grievances concluded as follows:In order that we may evaluate and fully consider allrelevant and material factors in the processing of thisgrievance,we respectfully request that you makeavailable tous in writingthe information requested inthe enclosedquestionnaireon or before January 13,1969.We make this request pursuant to our statutoryright to such information under Section 8a5 (sic) of theNational Labor Relations Act.Since we have no other alternative method availableto us to satisfactorily obtain this information, we makethis request of you. This information will permit us tointelligently dischargeour legalobligation to representour membership properlyIn answer(sic) the questions 144DECISIONS OF NATIONAL LABOR RELATIONS BOARDattached, please answer the questions with respect toeach of the corporations named above. If for anyreason you fail to answer a question or questions,please state the reason for failing to answer thequestion.Should you have any question or wish to discuss anyaspect of this with me, please feel free to contact me.By letter addressed toWelty and dated January 9,1969, Louis Emanuel, counsel for all Respondents, repliedto the grievances. He denied thealter egoand single orjointemployer allegations of the grievances and alsodenied that the contract had been breached. He made noreply to the questions which O'Connor had propounded.AboutJanuary13,1969,Emanuel telephonedO'Connor and informed him that Respondents Sicilianoand Easley would not supply the requested information 'Emanuel denied that the grievances were meritorious butofferedtomeetwiththeUnion concerning themO'Connor replied that without the requested informationany grievance meetings would be useless.By letter addressed to Emanuel and dated January 16,1969,O'Connor advised that he had filed "appropriatecharges" with the Board in view of Emanuel's statementthat the information would not be forthcoming. O'Connorfurtheremphasized that any attempt to resolve thegrievanceswithout the requested information would befutile,and pointed out that the fact that the grievanceswere not being processed for this reason should not bedeemed as having prejudiced the Union's position on thegrievancesBy reply letter dated January 17, 1969, Emanuel againtook the position that Respondent Siciliano and Easleywould not supply the requested information. He statedthat the requested data and information "was improper"andthatthequestionswere"excessive"and"burdensome " In addition, he contended that the "workjurisdiction"clausethatformed the basis for thegrievances was "illegal and void."By letter datedMarch 24, 1969, Emanuel againinformed O'Connor that Respondents Siciliano and Easleywere continuing to take the position that the informationwould not be supplied because the "work jurisdiction"clause was invalid. In addition, Emanuel stated that hewas willing to discuss with O'Connor the question of whatinformation would be supplied "in the event (and only inthe event)" that the argument concerning the invalidity ofthe "work jurisdiction" clause were found to be withoutmerit.By letter datedMarch 27, 1969, Emanuel informedO'Connor that he had met with his clients and that therewere some questions which they would answer "in theevent the present proceeding is ultimately resolved againstthe said defendants." He further indicated that there wereother questions which they in any event would not answerHe did not specify which questions fell into the twocategories.Inaddition,Emanuel claimed,withoutspecifying, that some questions were "irrelevant" and"burdensome," and suggested that "perhaps" the Union"could eliminate a good number of questions or trimthem "By reply letter of April 3, 1969, O'Connor informedEmanuelthathehadsubstantiallyrevisedthequestionnaire by eliminating 63 questions, adding 2 new'As Emanuel was not representing the three alleged subsidiaries, hemade no statements regarding whether or not they wouldsupply anyinformationThe allegedsubsidiaries have never responded to the requestfor informationones and modifying many others. The revised questionswereattachedtothe letterandweredirectedtoRespondents Siciliano and Easley who were requested toanswer questions about themselves and their allegedsubsidiaries.O'Connor also offered to meet with Emanuelto discuss the revised questionnaire 'On April 22, 1969, Emanuel replied to the revisedquestionnaireHe listed certainquestionswhichRespondents Siciliano and Easley would answer in theevent that the present charges were "eventually resolvedagainst" them, he listed other questions which he -statedthey would not answer in any event, without indicatingany reason for this position. Finally, he stated that thesaidRespondentswould answer no questions at allconcerning the alleged subsidiaries because "we do notbelieve" that they "are proper parties to this proceeding "By reply letter dated May 1, 1969, O'Connor remarkedthat he was "very disappointed and surprised to see thatwe are as far apart as we are," noted that Emanuel hadstated that no information at all would be supplied byEmanuel's clients with respect to the alleged subsidiaries,pointed out that in view of Emanuel's position in thisregard any further discussions of the questions "wouldappear at this point to be exercises in futility," andconcluded that "we are going to leave the matter in thehands of the National Labor Relations Board to resolvethrough the complaint procedure."TherehasbeennocommunicationbyEmanuelindicating any change of position since O'Connor's May1, 1969, letter.2.Contentions of the partiesThe General Counsel and the Union contend, and theRespondents deny, that the requested information wasnecessary and relevant to enable the Union to administeritscontractwithRespondents and that therefore therefusal to supply it constitutes a refusal to bargain withinthemeaning of Section 8(a)(5) and (I) of the ActRespondents also contend that the requested informationis"burdensome" and that some of it is "confidential "Respondents' principal defense is that the contract's"work jurisdiction" clause, which forms the basis for the,grievances, is unlawful and invalid because allegedlyentered into pursuant to alleged Section 8(b)(4)(D) strikepressure in 1967, that the alleged invalidity of the clausemeans that the grievances are without merit, and thattherefore no information relative thereto need be supplied.The General Counsel and the Union first take the positionthat Respondents are precluded from raising this defenseby Section 10(b) of the Act. In addition, they argue thatthe 1967 strike was not violative of Section 8(b)(4)(D) ofthe Act, that the "work jurisdiction" clause would not berendered unlawful evenassumingsuch a violation, andthat the information must nonetheless be supplleed evenassumingthe invalidity of the clause due to unlawfulstrike pressure 53.Therelevancy of the requested informationRespondents concede, astheymust,that an employerhas an obligationunderSection8(a)(5) of the Act to'The questions attached to theApril3 letter are the ones which areattached to the instant complaint and made a part thereof'Respondents also contended that,contrary to the allegation in thecomplaint,the appropriate unit is geographically limited toAlleghenyCounty,Pennsylvania EMPLOYING PLASTERERS' ASSN. OF ALLEGHENY COUNTY, PA.provide requested information which is needed by thebargaining representative to enable it to administer itscollective-bargainingagreementorfortheproperperformance of its representative duties.N L.R B v.Acme Industrial Co ,385 U.S. 432, 435-436;N L R.B v.TruittManufacturing Company,351 U.S. 149. TheAcmedecision is particularly relevant to facts in the instant caseIn that case the Supreme Court laid down the test fordisclosure to be applied where the Union is requestinginformation to be used in connection with the processingof a grievance. Thus, the Court stated that the union has astatutory right to the information where there is a"probabilitythat the desired information was relevant andt;iat it would be of use in carrying out its statutory dutiesand responsibilities" in the processing of the grievance(385U.S. at 437, emphasis supplied). Respondents'contention in their brief that the requested information isnot relevant because it is intended to be used "for theattempted enforcement of an illegal contract provision," isbut another way of stating that it is not relevant becausethegrievancesarewithoutmerit.Thisapproachmisconceives the issue, which is not whether the grievanceshave merit but rather whether the information will be ofprobable aid in determining whether or not the grievanceshad merit. See also P.R.Mallory & Co, Inc,171NLRB No. 68, enfd. 411 F.2d 948 (C.A. 7).In the instant case, the probable relevance of therequested information to the grievances filed by the Unionisnot open to question. It is clear that the validity of thegrievances in the Union's view depended on (1) whethertherewas analteregorelationship or, in the alternative, asingleor joint employer relationship between RespondentsSicilianoandEasleyandtheirrespectiveallegedsubsidiaries,and (2) whether, and to what extent, theemployees of the alleged subsidiaries were performing the"work."The information which the Union sought toobtain was designed to uncover the facts with respect tothese factors. It should be borne in mind that the evidencewhich O'Connor possessed at the time of the filing of thegrievances was based on hearsay, was somewhat sketchy,and did not cover the whole gamut of facts necessary toestablishtheabove factors.Without the requestedinformation, it would be impossible for the Union even"to decide whether to take the grievances to arbitration inthe first place "6 The information sought therefore bore adirect and obvious relationship to the grievances filed.Thus, the test of "probability" of relevance has clearlybeen met and Respondents were statutorily obligated tofurnish the requested information,unlessthere be merit toRespondents'remainingdefenses.4 The defense of the alleged invalidity of the "workjurisdiction" clauseRespondents' principal defense relates to the allegedinvalidity of the "work jurisdiction" clause in the contractbetween the parties. Respondents' argument in this regardisas follows: The "work jurisdiction" clause is unlawfuland invalid because Respondents were forced to accept itas a result of the Union's 1967 strike pressure whichwould have constituted a violation of Section 8(b)(4)(D) oftheAct.Thismeans that the grievances concerning thebreach of an unlawful clause would have no merit.Therefore, Respondents argues, no information relative tounmeritorious grievances need be supplied.'FafnirBearing Company.146 NLRB 1582, 1586,enfd.362 F.2d 716(C.A 2)145In agreement with the General Counsel and the Union,Ifind that Respondents' defense raises an issue whichrelateswholly to the merits of the grievances, an issuewhich is totally irrelevant to the Union's statutory right tothe requested information. These are contentions andarguments which properly may and should be advanced byRespondents in the grievance and arbitration proceedings.It is well settled that in cases of this type, the Boardand the Courts do not pass upon the merits of thegrievance. The soleissueiswhether or not the informationwould have probable relevance to the grievance After theinformation is supplied, the grievance is then processedand disposed of one way or another in the grievance andarbitrationprocess.Thus, in specifically rejecting thedefense to the employer's refusal to supply requestedinformation in P RMallory & Co., Inc., supra,theBoard stated that "we are not concerned in this case withthe merits of the Union's grievance" (171 NLRB No. 68).The Board's sole concern was the probable relevance ofthe requested information to the grievances filed. Inenforcing the Board's order requiring the information tobe supplied, the Court of Appeals for the Seventh Circuitstated (411 F 2d at 955-956).It is not the function of the Board, nor of this Courtsitting in review, to decide the precise theory of thecharge, to determine whether any charge of breach ofcontract is borne out by the facts . . . . It is enough todetermine that the union "is making a claim which onits face is governed by the contract" without "weighingthe merits of the grievance, considering whether there isequity in a particular claim, or determining whetherthere is particular language in the written instrumentwhichwillsupport theclaim... 'With theinformation thus supplied, the union can make anintelligentappraisal of the merits of the members'complaint and an informed decision on whether toprocess the grievance.Similarly, in theAcmecase,supra,the Supreme Courtreferred to the propriety of "the Board's thresholddetermination concerning thepotentialrelevance of therequested information" [emphasis added], pointing outthat after the requested information has been furnished aconclusion may be reached "that the grievances filed arewithoutmerit"or"an arbitratormight uphold therespondent'scontention that no breach of contractoccurred" (385 U S. at 437-438).For the foregoing reasons, I reject as being withoutmeritRespondents'defenserelatingtotheallegedinvalidity of the contract's "jurisdictional clause."''As additional grounds for the rejectionof theRespondents' defense, theGeneral Counsel contends that(1)Respondent was barredby Sec 10(b) oftheActfrom asserting this defense,citingHod Carriers' Local 1298,AFL-CIO (Roman StoneConstructionCompany),153NLRB 659, (2)Respondents failed to establish thatthe 1967 strikewas violative of Sec8(bx4)(D) of the Act,pointing out, among other things, that the "work"has not beenthe subjectof a 10(k) proceeding and has never beenvoluntarily adjusted by the parties,and (3)even assuming such an unlawfulstrike,thiswould not render the"work jurisdiction" clause unlawful,pointing out that Respondents are boundby theirelection in withdrawingthe 8(bx4)(D) charges before executing the contract and cannot now seekto have the clause declared unlawful after havingrejectedthe opportunitytoobtain the appropriate Boardremedyfor the alleged 8(bX4XD)violationWereitnecessary to do so, I would find merit in these contentions oftheGeneralCounseland would also reject Respondents'defense for allthese additional grounds 146DECISIONSOF NATIONALLABOR RELATIONS BOARD5.Respondent's remainingdefensesRespondents contend that some of the requestedinformationshouldnotbesuppliedbecause it is"confidential"and would be unduly "burdensome" toobtain.This obviouslyisanaffirmative defense whichmust be established by competent evidenceIngallsShipbuildingCorporation.143NLRB 712, 742.Respondents have not specified which questions they relyon in this connection nor have they adduced any evidencein support of their contention. The mere assertion thatcertain data is "confidential" or would be "burdensome"to obtain "does not necessarily make it so in the absenceofevidencetosubstantiatethedefense."IbidAccordingly, I find no merit in Respondents' defense.Respondentsalsoraiseaquestionabouttheappropriateness of theunit.The complaint alleges that thebargainingunitcoversalljourneymen lathers andapprentices employed by members of the Association.Respondents took the position in its answer and at theinstant hearing that the appropriateunit,as determined bythe current contract and collective-bargaining history, iscomprised of all journeymen lathers and apprenticesemployedwithinAlleghenyCounty,PennsylvaniabyAssociation members. Respondents presumably have nowabandoned thisissue, as it isnowhere mentioned in theirbrief.In any event, the record does not support Respondents'contention. Paragraph 5 of the instant complaint describesthe unit exactly as it is set forth in Article I of the currentcollective-bargainingagreement.Inaddition,UnionBusinessAgent Robert Welty credibly testified in thisrespectasfollows:The current contract covers alljourneymen lathers and apprentices employed within acertain geographicareaby Association members Thatarea, drawn on General Counsel's Exhibit 17, extendsbeyond the confines of Allegheny County, Pennsylvania.WhenAssociationmembersemploylathersandapprentices outside of that area, they are bound bycontracts of other locals of the Union's International Thegeographic jurisdiction of the Union has been the samefor approximately 4 years During that period, the currentcontract and the one immediately preceding it covered alllathersandapprenticesemployedwithintheabove-described geographic area by Association members.NeitherRespondentsnorothermembersoftheAssociation have ever raised any questions concerning thegeographic coverage of the contracts.Inview of the foregoing facts, Respondents unitcontentions are rejected.6.Concluding findingsIfindthattheappropriatebargainingunit,asdetermined by the contract and the collective-bargaininghistory,iscomprised of all journeymen lathers andapprentices employed within the geographical area shownon General Counsel's Exhibit 17 by employer-members ofthe Association. I also find that by failing and refusing tosupply the Union with the data and information requestedin the revised questionnaire submitted on April 3, 1969, acopy of which is attached to the instant complaint,Respondents Siciliano and Easley have refused to bargainin violation of Section 8(a)(5) and (1) of the Act.''Recognizing that no request for the information was made of theAssociation itself,the General Counsel nevertheless contends in his briefthat the unlawful conduct of Respondents Siciliano and Easley "in refusingIV. THE EFFECT OF THE UNFAIRLABORPRACTICESUPON COMMERCEThe activities pf Respondents, set forth in section III,above,occurringinconnectionwith its operationsdescribed in section I, above, have a close, intimate andsubstantial relation to trade, traffic and commerce amongthe several States and tend to lead to labor disputesburdening and obstructing commerce and the free flowthereof.CONCLUSIONS OF LAW1.By the conduct of Respondents Siciliano and Easleyin failing and refusing to supply the Union with the dataand information requested in the Union'srevisedquestionnaireofApril 3, 1969,saidRespondents haveengaged in and are engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) and(5) of the Act.2.Theaforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and(7) of the Act.3.Respondent Association did not engage in the unfairlabor practices alleged in the complaint.THE REMEDYHaving found that Respondents have engaged in certainunfair labor practices, I will recommend that they ceaseand desist therefrom and take certain affirmative actionwhich will effectuate the policies of the Act.Iwillrecommend that, upon request, RespondentsSiciliano and Easley supply the Union with the data andinformation requested in the Union's revised questionnaireof April 3, 1969, a copy of which is attached to the instantcomplaint, and that they post appropriate notices.Upon the foregoing findings and conclusions and theentire record, and pursuant to Section 10(c) of the Act, Iherebyissuethe following:RECOMMENDED ORDERRespondentsSicilianoBrothers,Inc.,Pittsburgh,Pennsylvania, and Easley and Rivers Plastering Company,Inc.,Monroeville,Pennsylvania, their officers, agents,successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively with InternationalUnion of Wood, Wire and Metal Lathers, Local No. 33,AFL-CIO, as the exclusive representatives of theemployee's in the appropriate unit by refusing to furnishtheUnion the data and information requested in theUnion's revised questionnaire of April 3, 1969.(b) In any like or related manner interfering with,restraining or coercing their employees in the exercise oftheir rights guaranteed in Section 7 of the Act.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Upon request, furnish the Union with the data andinformation sought in the Union's revised questionnaire ofto supplythe information should be attributed to the Association"and thattherefore Respondent Association also "should be deemed to have violatedSection 8(aX5) of the Act " I findno merit in this contentionEmployers'Associationof Building,Meta! Fabricators, et at,149 NLRB 382, reliedon by the General Counsel, is distinguishable because in that case theUnion's request for information was also directed to, and denied by, theAssociation(149 NLRBat 389, 393)Iwill accordingly recommend thatthe complaint be dismissed as to Respondent Association. EMPLOYING PLASTERERS' ASSN. OF ALLEGHENY COUNTY, PA.April 3, 1969.(b) Post at their respective places of business, copies ofthe attached notice marked "Appendix "' Copies of saidnotices, on forms to be provided by the Regional DirectorforRegion 6, shall, after being duly signed by anauthorized representative of Respondents, be posted bythem immediately upon receipt thereof, and bemaintainedby them for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken byRespondents to insure that said notices are not altered,defaced, or covered by any other material.(c)Notify the Regional Director for Region 6, inwriting, within 20 days from the receipt of this Decision,what steps the Respondents have taken to complytherewith.'Itisfurther recommended that the complaint bedismissed insofar as it alleges that Respondent EmployingPlasterers'AssociationofAlleghenyCounty,Pennsylvania, violated Section 8(a)(l) and (5) of the Act.'In the event that this Recommended Order is adopted by the Board, thewords "a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals,the words"a Decree of the United States Court ofAppeals Enforcing an Order"shallbe substituted for the words "aDecision and Order ""In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read-"Notify said Regional Director, inwriting,within10days from the date of this Order,what stepsRespondents have taken to comply herewith "APPENDIXNOTICETO ALL EMPLOYEES147Pursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelations Act, as amended,we hereby notify you that:WE WILL,upon request,furnish International UnionofWood,Wire and Metal Lathers,LocalNo. 33,AFL-CIO,with the data and information sought in theUnion's revised questionnaire of April 3, 1969.WE WILLNOT in any like or related manner interferewith,restrain,or coerce their employees in the exerciseof their rights guaranteed in Section7 of the Act.SICILIANOBROTHERS,INC.(Employer)DatedBy(Representative)(Title)EASLEY & RIVERSPLASTERING COMPANY,INC.(Employer)DatedBy(Representative)(Title)Thisnotice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or coveredby anyother materialIf employees have any questions concerning this noticeor compliance with its provisionstheymay communicatedirectlywith the Board'sRegionalOffice, 1536 FederalBuilding,1000 Liberty Avenue,Pittsburgh, Pennsylvania15222, Telephone 412-644-2977.